UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6490 Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/10 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for this series, as appropriate. DREYFUS PREMIER INVESTMENT FUNDS, INC. - DREYFUS GLOBAL REAL ESTATE SECURITIES FUND - DREYFUS LARGE CAP EQUITY FUND - DREYFUS LARGE CAP GROWTH FUND - DREYFUS LARGE CAP VALUE FUND FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Global Real Estate Securities Fund September 30, 2010 (Unaudited) Common Stocks96.9% Shares Value ($) Australia8.5% CFS Retail Property Trust 514,880 943,058 Commonwealth Property Office Fund 1,452,260 1,291,384 GPT Group 224,540 638,064 Mirvac Group 1,105,640 1,421,310 Stockland 345,430 1,282,078 Westfield Group 359,030 4,254,461 Austria.7% Conwert Immobilien Invest 53,590 Canada4.2% Allied Properties Real Estate Investment Trust 12,810 282,619 Brookfield Properties 58,610 915,407 Chartwell Seniors Housing Real Estate Investment Trust 267,990 2,341,559 First Capital Realty 42,900 646,273 RioCan Real Estate Investment Trust 32,100 715,067 China.2% KWG Property Holding 276,000 Finland1.6% Citycon 432,580 France5.4% Klepierre 32,370 1,248,394 Mercialys 30,640 1,194,623 Unibail-Rodamco 17,230 3,820,459 Hong Kong15.9% China Overseas Land & Investment 492,600 1,042,486 China Resources Land 658,000 1,338,245 Hang Lung Properties 339,000 1,655,928 Hongkong Land Holdings 522,000 3,241,620 Kerry Properties 209,000 1,136,741 Link REIT 263,000 779,626 Shimao Property Holdings 444,000 738,202 Sino Land 838,000 1,734,571 Sun Hung Kai Properties 357,000 6,165,604 Wharf Holdings 85,000 546,666 Japan9.1% Aeon Mall 14,100 342,704 Japan Logistics Fund 93 764,231 Japan Retail Fund Investment 461 648,868 Kenedix Realty Investment 169 639,722 Mitsubishi Estate 143,000 2,326,234 Mitsui Fudosan 131,000 2,209,487 Nippon Building Fund 41 359,020 Nomura Real Estate Office Fund 151 838,386 NTT Urban Development 551 463,347 Sumitomo Realty & Development 92,000 1,901,054 Singapore4.9% Allgreen Properties 514,000 461,197 CapitaLand 721,000 2,225,884 CapitaMall Trust 470,000 768,383 Capitamalls Asia 330,000 542,012 CDL Hospitality Trusts 428,000 693,210 Suntec Real Estate Investment Trust 862,000 989,750 Sweden1.9% Castellum 79,830 1,061,779 Wihlborgs Fastigheter 42,930 1,181,469 Switzerland1.1% PSP Swiss Property 17,150 United Kingdom4.9% British Land 305,780 2,233,619 Great Portland Estates 159,550 855,421 Hammerson 230,210 1,425,929 London & Stamford Property 284,540 510,677 Unite Group 184,440 a 637,419 United States38.5% Alexandria Real Estate Equities 3,360 b 235,200 AMB Property 31,890 b 844,128 Boston Properties 23,900 b 1,986,568 Brandywine Realty Trust 47,340 b 579,915 Camden Property Trust 23,360 b 1,120,579 Colonial Properties Trust 32,340 b 523,585 Commonwealth Real Estate Investment Trust 34,140 873,984 Coresite Realty 14,040 230,116 Crown Castle International 21,590 a 953,199 Digital Realty Trust 17,740 b 1,094,558 Duke Realty 68,430 b 793,104 Equity Lifestyle Properties 9,930 b 540,986 Equity Residential 71,990 b 3,424,564 Essex Property Trust 11,770 b 1,288,109 Federal Realty Investment Trust 7,650 b 624,699 HCP 31,440 b 1,131,211 Health Care REIT 29,610 b 1,401,737 Host Hotels & Resorts 82,600 b 1,196,048 Kilroy Realty 18,050 b 598,177 Kimco Realty 118,430 b 1,865,273 LaSalle Hotel Properties 36,660 b 857,477 Macerich 41,620 b 1,787,579 Nationwide Health Properties 25,640 b 991,499 Parkway Properties 22,190 b 328,412 Pebblebrook Hotel Trust 36,810 662,948 ProLogis 147,570 b 1,738,375 Public Storage 23,290 b 2,260,062 Senior Housing Properties Trust 17,840 b 419,240 Simon Property Group 55,560 b 5,152,634 SL Green Realty 18,470 b 1,169,705 Sunstone Hotel Investors 38,470 a 348,923 Taubman Centers 19,750 b 881,048 UDR 49,240 b 1,039,949 Ventas 25,050 b 1,291,829 Vornado Realty Trust 34,700 b 2,967,891 Weingarten Realty Investors 66,010 b 1,440,338 Total Common Stocks (cost $97,673,442) Other Investment2.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,690,000) 2,690,000 c Total Investments (cost $100,363,442) 99.2% Cash and Receivables (Net) .8% Net Assets 100.0% a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. At September 30, 2010, the aggregate cost of investment securities for income tax purposes was $100,363,442. Net unrealized appreciation depreciation on investments was $14,521,709 of which $15,886,380 related to appreciated investment securities and $1,364,671 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Diversified Reits 28.3 Retail 13.4 Office 11.5 Regional Malls 7.5 Real Estate Services 7.4 Health Care 6.5 Multifamily 6.4 Shopping Centers 4.2 Hotels 3.2 Industrial 2.9 Money Market Investment 2.3 Self Storage Specialty Residential Manufactured Housing .5  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 44,643,649 - - Equity Securities - Foreign+ 67,551,502 - Mutual Funds 2,690,000 - - + See Statement of Investments for country and industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended September 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Large Cap Equity Fund September 30, 2010 (Unaudited) Common Stocks98.4% Shares Value ($) Consumer Discretionary9.4% Carnival 68,200 2,605,922 International Game Technology 107,050 a 1,546,873 Johnson Controls 88,950 2,712,975 Lowe's 94,410 2,104,399 Target 41,500 2,217,760 Walt Disney 91,650 3,034,532 Yum! Brands 46,970 2,163,438 Consumer Staples10.8% Avon Products 74,190 2,382,241 Coca-Cola 27,500 1,609,300 Costco Wholesale 27,580 a 1,778,634 Kraft Foods, Cl. A 92,940 2,868,128 PepsiCo 52,650 3,498,066 Philip Morris International 47,430 2,657,029 Procter & Gamble 41,195 2,470,464 Wal-Mart Stores 27,700 1,482,504 Energy12.3% Chevron 27,200 2,204,560 Exxon Mobil 99,990 6,178,382 Halliburton 60,700 b 2,007,349 Occidental Petroleum 21,360 1,672,488 Plains Exploration & Production 65,290 c 1,741,284 QEP Resources 57,410 1,730,337 Schlumberger 37,830 2,330,706 Southwestern Energy 63,890 c 2,136,482 Valero Energy 85,600 1,498,856 Financial15.2% ACE 33,130 1,929,822 Aflac 49,110 2,539,478 American Express 56,345 2,368,180 Citigroup 834,100 c 3,252,990 Invesco 119,846 2,544,331 JPMorgan Chase & Co. 90,420 3,442,289 Morgan Stanley 100,120 2,470,962 PNC Financial Services Group 27,710 1,438,426 State Street 47,570 1,791,486 U.S. Bancorp 95,950 2,074,439 Wells Fargo & Co. 101,800 2,558,234 Health Care10.7% Abbott Laboratories 48,280 2,522,147 Allergan 36,820 2,449,634 Amgen 31,500 c 1,735,965 Baxter International 51,400 2,452,294 Cardinal Health 56,580 1,869,403 Covidien 40,130 1,612,825 Merck & Co. 73,233 2,695,707 Pfizer 103,900 1,783,963 Zimmer Holdings 29,950 c 1,567,284 Industrial11.8% Caterpillar 37,540 a 2,953,647 Deere & Co. 29,200 2,037,576 Eaton 36,550 3,015,010 Emerson Electric 50,350 2,651,431 General Electric 170,330 2,767,863 Honeywell International 47,170 2,072,650 Union Pacific 29,000 2,372,200 United Technologies 37,570 2,676,111 Information Technology19.1% Accenture, Cl. A 53,050 2,254,094 Apple 25,120 c 7,127,800 F5 Networks 22,530 c 2,338,839 Google, Cl. A 7,310 c 3,843,525 Hewlett-Packard 37,930 1,595,715 Intel 90,500 1,740,315 International Business Machines 31,130 4,175,778 Juniper Networks 61,410 c 1,863,794 Microsoft 84,670 2,073,568 Salesforce.com 22,680 c 2,535,624 Teradata 54,210 c 2,090,338 Texas Instruments 64,130 1,740,488 Materials3.5% Air Products & Chemicals 30,300 2,509,446 Celanese, Ser. A 54,100 1,736,610 Freeport-McMoRan Copper & Gold 22,540 1,924,691 Telecommunication Services3.2% AT & T 119,480 3,417,128 Frontier Communications 75 613 Verizon Communications 65,710 2,141,489 Utilities2.4% Questar 126,210 2,212,461 Sempra Energy 37,850 2,036,330 Total Common Stocks (cost $166,517,133) Other Investment1.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,497,000) 2,497,000 d Investment of Cash Collateral for Securities Loaned.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,235,169) 1,235,169 d Total Investments (cost $170,249,302) 100.5% Liabilities, Less Cash and Receivables (.5%) Net Assets 100.0% a Security, or portion thereof, on loan. At September 30, 2010, the market value of the fund's securities on loan was $1,203,563 and the market value of the collateral held by the fund was $1,235,169. b Held by a broker as collateral for open financial positions. c Non-income producing security. d Investment in affiliated money market mutual fund. At September 30, 2010, the aggregate cost of investment securities for income tax purposes was $170,249,302. Net unrealized appreciation on investments was $5,094,003 of which $17,684,540 related to appreciated investment securities and $12,590,537 related to depreciated investment securities. STATEMENT OF OPTIONS WRITTEN September 30, 2010 (Unaudited) Contracts Value ($) Call Options; Halliburton, October 2010 @ 31 (Premiums received $30,359) 225 a a Non-income producing security. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 171,637,702 - - Mutual Funds 3,732,169 - - Liabilities ($) Other Financial Instruments: Options Written (56,925) - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Large Cap Growth Fund September 30, 2010 (Unaudited) Common Stocks98.8% Shares Value ($) Consumer Discretionary12.1% Amazon.com 3,050 a 479,033 Carnival 18,810 718,730 International Game Technology 41,410 598,374 J Crew Group 11,500 a,b 386,630 Lowe's 23,070 514,230 McDonald's 6,160 458,982 Target 17,580 939,475 Time Warner Cable 10,900 588,491 Walt Disney 26,680 883,375 Yum! Brands 16,640 766,438 Consumer Staples10.8% Avon Products 26,370 846,741 Coca-Cola 12,460 729,159 Colgate-Palmolive 5,060 388,912 Costco Wholesale 8,200 528,818 Kellogg 12,570 634,911 PepsiCo 15,490 1,029,155 Philip Morris International 20,440 1,145,049 Wal-Mart Stores 7,090 379,457 Energy10.8% Exxon Mobil 27,290 1,686,249 Halliburton 18,600 615,102 Marathon Oil 15,900 526,290 Newfield Exploration 15,200 a 873,088 QEP Resources 14,800 446,072 Schlumberger 12,210 752,258 Southwestern Energy 23,610 a 789,518 Financial5.2% American Express 13,205 555,006 Assured Guaranty 27,900 477,369 Host Hotels & Resorts 35,700 c 516,936 IntercontinentalExchange 4,900 a 513,128 Invesco 31,028 658,724 Health Care9.7% Abbott Laboratories 12,200 637,328 Allergan 6,800 452,404 Amgen 8,670 a 477,804 Baxter International 16,100 768,131 Cardinal Health 11,180 369,387 Celgene 8,080 a 465,489 Covidien 14,700 590,793 Genzyme 6,600 a 467,214 Medco Health Solutions 8,380 a 436,263 Zimmer Holdings 8,430 a 441,142 Industrial13.0% Boeing 12,700 845,058 Caterpillar 16,010 1,259,667 Danaher 15,760 640,014 Honeywell International 22,270 978,544 Ingersoll-Rand 16,670 b 595,286 Parker Hannifin 12,790 896,067 Union Pacific 9,380 767,284 United Technologies 11,990 854,048 Information Technology31.3% Accenture, Cl. A 18,240 775,018 Apple 10,880 a 3,087,200 ARM Holdings, ADR 18,200 341,432 Broadcom, Cl. A 11,830 418,664 Cisco Systems 22,750 a 498,225 Cognizant Technology Solutions, Cl. A 22,970 a 1,480,876 F5 Networks 6,850 a 711,098 Google, Cl. A 3,540 a 1,861,297 Hewlett-Packard 18,950 797,226 Intel 22,520 433,060 International Business Machines 16,490 2,211,969 Juniper Networks 18,300 a 555,405 Microsoft 30,580 748,904 Salesforce.com 12,360 a 1,381,848 Teradata 20,120 a 775,827 VMware, Cl. A 3,700 a 314,278 Materials3.4% Cliffs Natural Resources 15,470 988,842 Praxair 8,660 781,651 Telecommunication Services1.4% Verizon Communications 22,700 Utilities1.1% Questar 31,900 Total Common Stocks (cost $46,818,083) Other Investment.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $164,000) 164,000 d Investment of Cash Collateral for Securities Loaned.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $354,960) 354,960 d Total Investments (cost $47,337,043) 99.8% Cash and Receivables (Net) .2% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2010, the market value of the fund's securities on loan was $870,680 and the market value of the collateral held by the fund was $886,145, consisting of cash collateral of $354,960 and U.S. Government and agencies securities valued at $531,185. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At September 30, 2010, the aggregate cost of investment securities for income tax purposes was $47,337,043. Net unrealized appreciation on investments was $5,005,456 of which $7,194,088 related to appreciated investment securities and $2,188,632 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Information Technology 31.3 Industrial 13.0 Consumer Discretionary 12.1 Consumer Staples 10.8 Energy 10.8 Health Care 9.7 Financial 5.2 Materials 3.4 Telecommunication Services 1.4 Utilities 1.1 Short-Term/Money Market Investments 1.0  Based on net assets. STATEMENT OF OPTIONS WRITTEN September 30, 2010 (Unaudited) Contracts Value ($) Call Options: Halliburton, October 2010 @ 31 50 a (Premiums Received $6,746) a Non-income producing security. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 51,488,011 - - Equity Securities - Foreign+ 341,432 - - Mutual Funds 518,960 - - Liabilities ($) Other Financial Instruments: Options Written (12,650) - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Large Cap Value Fund September 30, 2010 (Unaudited) Common Stocks98.9% Shares Value ($) Consumer Discretionary11.5% Best Buy 12,080 493,226 Carnival 28,070 1,072,555 Home Depot 13,470 426,730 Johnson Controls 28,040 855,220 Lowe's 19,190 427,745 Mattel 18,210 427,207 News, Cl. A 91,960 1,200,998 Omnicom Group 34,240 1,351,795 Staples 20,450 427,814 Target 11,750 627,920 Time Warner 55,830 1,711,190 Viacom, Cl. B 11,770 425,956 Whirlpool 4,170 337,603 Consumer Staples6.8% Clorox 9,630 642,899 CVS Caremark 37,850 1,191,139 Dr. Pepper Snapple Group 16,830 597,802 PepsiCo 37,960 2,522,062 Philip Morris International 15,460 866,069 Energy14.2% Anadarko Petroleum 14,900 850,045 ConocoPhillips 27,140 1,558,650 EOG Resources 18,480 1,718,086 Exxon Mobil 14,080 870,003 Occidental Petroleum 50,450 3,950,235 Peabody Energy 12,650 619,977 QEP Resources 27,020 814,383 Schlumberger 28,610 1,762,662 Exchange Traded Funds.4% iShares Russell 1000 Value Index Fund 5,540 a Financial24.9% ACE 12,950 754,337 Aflac 8,440 436,432 American Express 11,600 487,548 Ameriprise Financial 20,090 950,860 AON 17,440 682,078 Bank of America 169,880 2,227,127 Berkshire Hathaway, Cl. B 12,340 b 1,020,271 Capital One Financial 6,650 263,008 Citigroup 245,750 b 958,425 Franklin Resources 4,090 437,221 Goldman Sachs Group 7,190 1,039,530 JPMorgan Chase & Co. 84,160 3,203,971 Marsh & McLennan 24,140 582,257 MetLife 38,640 1,485,708 Morgan Stanley 34,500 851,460 PNC Financial Services Group 10,370 538,307 Prudential Financial 13,650 739,557 State Street 10,760 405,222 SunTrust Banks 19,430 501,877 Travelers 15,570 811,197 U.S. Bancorp 41,970 907,391 Wells Fargo & Co. 79,190 1,990,045 Health Care11.0% AmerisourceBergen 15,000 459,900 Amgen 14,520 b 800,197 Bristol-Myers Squibb 25,140 681,545 Covidien 18,840 757,180 McKesson 6,740 416,397 Merck & Co. 52,980 1,950,194 Pfizer 141,420 2,428,181 Thermo Fisher Scientific 8,830 b 422,780 UnitedHealth Group 32,360 1,136,160 WellPoint 6,620 b 374,957 Industrial11.4% Caterpillar 6,090 479,161 Cooper Industries 8,810 431,073 Dover 17,560 916,808 Eaton 10,870 896,666 General Electric 151,730 2,465,613 Honeywell International 9,880 434,127 Ingersoll-Rand 17,840 a 637,066 Pitney Bowes 36,690 a 784,432 Republic Services 19,920 607,361 Union Pacific 16,890 1,381,602 United Technologies 9,390 668,850 Information Technology7.1% AOL 16,506 b 408,523 Cisco Systems 70,700 b 1,548,330 Hewlett-Packard 10,420 438,369 Microsoft 69,230 1,695,443 Oracle 18,480 496,188 QUALCOMM 31,780 1,433,914 Materials2.7% Air Products & Chemicals 5,370 444,743 CF Industries Holdings 4,280 408,740 Dow Chemical 15,590 428,101 Freeport-McMoRan Copper & Gold 7,730 660,065 International Paper 18,360 399,330 Telecommunication Services5.3% AT & T 91,160 2,607,176 Vodafone Group, ADR 78,840 a 1,956,020 Utilities3.6% Entergy 14,920 1,141,828 NextEra Energy 28,160 1,531,622 Questar 24,320 426,330 Total Common Stocks (cost $94,201,103) Investment of Cash Collateral for Securities Loaned2.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $2,376,001) 2,376,001 c Total Investments (cost $96,577,104) 101.7% Liabilities, Less Cash and Receivables (1.7%) Net Assets 100.0% ADR - American Depository Receipts a Security, or portion thereof, on loan. At September 30, 2010, the market value of the fund's securities on loan was $2,308,313 and the market value of the collateral held by the fund was $2,376,001. b Non-income producing security. c Investment in affiliated money market mutual fund. At September 30, 2010, the aggregate cost of investment securities for income tax purposes was $96,577,104. Net unrealized depreciation on investments was $9,695,526 of which $3,269,728 related to appreciated investment securities and $12,965,254 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Financial 24.9 Energy 14.2 Consumer Discretionary 11.5 Industrial 11.4 Health Care 11.0 Information Technology 7.1 Consumer Staples 6.8 Telecommunication Services 5.3 Utilities 3.6 Money Market Investment 2.8 Materials 2.7 Exchange Traded Funds .4  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 82,222,752 - - Equity Securities - Foreign+ 1,956,020 - - Mutual Funds/Exchange Traded Funds 2,702,806 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended September 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Investments Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: November 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: November 22, 2010 By: /s/ James Windels James Windels, Treasurer Date: November 22, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
